TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00589-CV



                                     In re Anthony Sheridan


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                 WRIT OF HABEAS CORPUS

THE STATE OF TEXAS, COUNTY OF WILLIAMSON

TO:            THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY, TEXAS

               Having considered the application for writ of habeas corpus and record filed with this

Court, this Court concludes that Relator is illegally restrained pursuant to an order holding Relator

in contempt and committing him to county jail, which was rendered by the 126th District Court of

Travis County, Texas, on June 10, 2011, in cause number D-1-AG-09-002057, on the docket of said

court and transferred to the County Court at Law No. 2 of Williamson County in cause number

12-0872-FC 2 on March 15, 2012, and transferred to Williamson County Court at Law No. 4 on

October 2, 2012, with the same cause number. IT IS THEREFORE ordered that Relator, Anthony

Sheridan, be and hereby is released from the effects of the order holding Relator in contempt and

committing him to county jail in accordance with the attached opinion of this Court.

               ISSUED under my hand and seal November 14, 2014.



                                              ___________________________________________

                                              Jeffrey D. Kyle, Clerk